Exhibit 10.1

 



[image_001.gif]

Banc of America Leasing & Capital, LLC Master Lease Agreement Number: 30350-  
90000

 

This Master Lease Agreement, dated as of December 9, 2015 (this “Agreement”), is
by and between Banc of America Leasing & Capital, LLC, a Delaware limited
liability company having an office at 125 Dupont Drive, Providence, RI 02907
(together with its successors and assigns, “Lessor”), and Private National
Mortgage Acceptance Company, LLC as “Lessee”, a corporation existing under the
laws of the state of Delaware, and having its chief executive office and any
organizational identification number as specified with its execution of this
Agreement below. Certain defined terms used herein are identified in bold face
and quotation marks throughout this Agreement and in Section 15 below. This
Agreement sets forth the terms and conditions for the lease of Equipment between
Lessor and Lessee pursuant to one or more "Schedules" incorporating by reference
the terms of this Agreement, together with all exhibits, addenda, schedules,
certificates, riders and other documents and instruments executed and delivered
in connection with such Schedule (as amended from time to time, a “Lease”). Each
Lease constitutes a separate, distinct and independent lease of Equipment and
contractual obligation of Lessee. This Agreement is not an agreement or
commitment by Lessor or Lessee to enter into any future Leases or other
agreements, or for Lessor to provide any financial accommodations to Lessee.
Lessor shall not be obligated under any circumstances to advance any progress
payments or other funds for any Equipment or to enter into any Lease if there
shall have occurred a material adverse change in the operations, business,
properties or condition, financial or otherwise, of Lessee or any Guarantor.
This Agreement and each Lease shall become effective only upon Lessor’s
acceptance and execution thereof at its corporate offices set forth above.

1. Lease; Term; Non-Interference. Lessor and Lessee agree to lease Equipment
described in Schedules entered into from time to time, together with all other
documentation from Lessee required by Lessor with respect to such Lease. Upon
receipt of any item or group of Equipment intended for Lease hereunder, Lessee
shall execute a Schedule, with all information fully completed and irrevocably
accepting such Equipment for Lease, and deliver such Schedule to Lessor for its
review and acceptance. Provided no Event of Default has occurred, Lessee shall
be entitled to use and possess the Equipment during the original Lease Term
provided in the Schedule (together with any extensions or renewals thereof in
accordance with terms of the Lease, the “Lease Term”) free from interference by
any person claiming by, through or under Lessor.

 

2. Rent. “Rent” shall be payable to Lessor during the Lease Term in the amounts
and at the times provided in the Schedule. If any Rent or other amount payable
hereunder is not paid within 10 days of its due date, Lessee shall pay an
administrative late charge of 5% of the amount not timely paid. All Rent and
other amounts payable under a Lease shall be made in immediately available funds
at Lessor’s address above or such other place as Lessor shall specify in
writing. Unless otherwise provided herein, payments received under any Lease
will be applied to all interest, fees and amounts owing thereunder (other than
Rent), and then to Rent payable thereunder.

 

3. Net Lease; Disclaimer Of Warranties. Each Lease is a net lease and a “finance
lease” under Article 2A of the UCC, and Lessee waives all rights and remedies
Lessee may have under sections 2A-508 – 2A-522 thereof, including any right to
cancel or repudiate any Lease or to reject or revoke acceptance of any
Equipment. Upon the “Acceptance Date” provided in the Schedule for each Lease,
Lessee’s Obligations thereunder (i) shall be non-cancelable, absolute and
unconditional under all circumstances for the entire Lease Term, (ii) shall be
unaffected by the loss or destruction of any Equipment, and (iii) shall not be
subject to any abatement, deferment, reduction, set-off, counterclaim,
recoupment or defense for any reason whatsoever. LESSOR IS NOT A VENDOR OR AGENT
OF THE EQUIPMENT VENDOR, AND HAS NOT ENGAGED IN THE SALE OR DISTRIBUTION OF ANY
EQUIPMENT. LESSOR MAKES NO EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES AS
TO TITLE, MERCHANTABILITY, PERFORMANCE, CONDITION, EXISTENCE, FITNESS OR
SUITABILITY FOR LESSEE'S PURPOSES OF ANY EQUIPMENT, PATENT, TRADEMARK OR
COPYRIGHT INFRINGEMENTS, THE CONFORMITY OF THE EQUIPMENT TO THE DESCRIPTION
THEREOF IN ANY LEASE, OR ANY OTHER REPRESENTATION OR WARRANTY OF ANY KIND WITH
RESPECT TO THE EQUIPMENT. If Equipment is not delivered or properly installed,
does not operate as warranted, becomes obsolete, or is unsatisfactory for any
reason, Lessee shall make all claims on account thereof solely against Vendor
and not against Lessor. Lessee is solely responsible for the selection,
shipment, delivery and installation of the Equipment and its Vendors, expressly
disclaims any reliance upon any statements or representations made by Lessor in
connection therewith, and has received and approved the terms of any purchase
orders, warranties, licenses or agreements with respect to the Equipment. During
the Lease Term, Lessee shall be entitled, on a non-exclusive basis, to enforce
any applicable Vendor warranties, to the extent permitted thereby and by
applicable law. Lessor assigns such warranties to Lessee, to the extent
permitted thereby, and agrees to cooperate with Lessee, at Lessee’s sole cost
and expense, in making any reasonable claim against such Vendor arising from any
defect in the Equipment.

 

4. Use; Maintenance; Location; Inspection. Lessee shall: (i) use, operate,
protect and maintain the Equipment (a) in good operating order, repair,
condition and appearance, in the same condition as when received, ordinary wear
and tear excepted, (b) consistent with prudent industry practice (but in no
event less than the extent to which Lessee maintains other similar equipment in
the prudent management of its assets and properties), and (c) in compliance with
all applicable insurance policies, laws, ordinances, rules, regulations and
manufacturer's recommended maintenance and repair procedures, and (ii) maintain
comprehensive books and records regarding the use, operation, maintenance and
repair of the Equipment. The Equipment shall be used only within the 48
contiguous United States, solely for business purposes (and not for any
consumer, personal, home, or family purpose), and shall not be abandoned or used
for any unlawful purpose. Lessee shall not discontinue use of any Equipment
except for normal maintenance nor, through modifications, alterations or
otherwise, impair the current or residual value, useful life, utility or
originally intended function of any Equipment without Lessor's prior consent.
Any replacement or substitution of parts, improvements, upgrades, or additions
to the Equipment during the Lease Term shall be the property of Lessor and
subject to the Lease, except that if no Event of Default exists, Lessee may at
its expense remove improvements or additions provided by Lessee that can be
readily removed without impairing the value, function or remaining useful life
of the Equipment. If requested by Lessor, Lessee shall cause Equipment to be
plainly marked to disclose Lessor's ownership, as specified by Lessor. Lessee
shall not change the location or, in the case of over-the-road vehicles, the
base of any Equipment specified in its Schedule without Lessor's prior written
consent. Lessor shall have the right to enter any premises where Equipment is
located and inspect it (together with related books and records) at any
reasonable time.

 

1

 

 

5. Loss and Damage. Lessee assumes all risk of (and shall promptly notify Lessor
in writing of any occurrence of) any damage to or loss, theft, confiscation or
destruction of any Equipment from any cause whatsoever (a “Casualty”) from the
date shipped or otherwise made available to Lessee and continuing until it is
returned to and accepted by Lessor in the condition required by the Lease,
including Section 8 of this Agreement. If any Equipment suffers a Casualty which
Lessor determines is reparable, Lessee shall at its expense promptly place the
same in good repair, condition or working order. If any Equipment suffers a
Casualty which Lessor determines is beyond repair or materially impairs its
residual value (a “Total Loss”), Lessee shall at Lessor’s option either (a)
promptly replace such Equipment with a similar item reasonably acceptable to
Lessor having an equivalent value, utility and remaining useful life of such
Equipment, whereupon such replacement items shall constitute Equipment for all
purposes the Lease, or (b) on the Rent payment date following such Casualty (or,
if none, within 30 days) pay Lessor the Stipulated Loss Value for such
Equipment, together with all Rent scheduled for payment on such date, and all
accrued interest, late charges and other amounts then due and owing under the
Lease. Upon such payment following a Total Loss, the Lease with respect to the
Equipment suffering a Total Loss shall terminate, and Lessor shall transfer all
of its right, title and interest in such Equipment, free from all liens and
encumbrances created by Lessor, but otherwise on an “AS-IS, WHERE-IS,” quitclaim
basis. If less than all Equipment under a Schedule suffers a Total Loss, (i) the
Stipulated Loss Value with respect to any such item of Equipment shall be
calculated by reference to the allocable portion of “Lessor’s Cost” provided in
the applicable Schedule, Rent or other amount related to such item, as
reasonably determined by Lessor, and (ii) the remaining Rent under the Schedule
shall be proportionately reduced as reasonably calculated by Lessor upon
Lessor’s receipt of the payments described above.

 

6. Insurance. Lessee, at its own expense, shall keep each item of Equipment
insured against all risks for its replacement value, and in no event less than
its Stipulated Loss Value, and shall maintain public liability and, with respect
to Equipment that is over-the-road vehicles, automotive liability insurance
against such risks and for such amounts as Lessor may require. All such
insurance shall (a) be with companies rated “A-” or better by A.M. Best Company,
in such form as Lessor shall approve, (b) specify Lessor and Lessee as insureds
and provide that it may not be canceled or altered in any way that would affect
the interest of Lessor without at least 30 days' prior written notice to Lessor
(10 days' in the case of nonpayment of premium), (c) be primary, without right
of contribution from any other insurance carried by Lessor and contain waiver of
subrogation and “breach of warranty” provisions satisfactory to Lessor, (d)
provide that all amounts payable by reason of loss or damage to Equipment shall
be payable solely to Lessor, unless Lessor otherwise agrees, and (e) contain
such other endorsements as Lessor may reasonably require. Lessee shall provide
Lessor with evidence satisfactory to Lessor of the required insurance upon the
execution of any Schedule and promptly upon any renewal of any required policy.

 

7. Indemnities; Taxes. Lessee's indemnity and reimbursement obligations set
forth below shall survive the cancellation, termination or expiration of any
Lease or this Agreement.

 

(a) General Indemnity. Lessee shall indemnify, on an after-tax basis, defend and
hold harmless Lessor and its respective officers, directors, employees, agents
and Affiliates (“Indemnified Persons”) against all claims, liabilities, losses
and expenses whatsoever (except those determined by final decision of a court of
competent jurisdiction to have been directly and primarily caused by the
Indemnified Person's gross negligence or willful misconduct), including court
costs and reasonable attorneys' fees and expenses (together, “Attorneys’ Fees”),
in any way relating to or arising out of the Equipment or any Lease at any time,
or the ordering, acquisition, rejection, installation, possession, maintenance,
use, ownership, condition, destruction or return of the Equipment, including any
claims based in negligence, strict liability in tort, environmental liability or
infringement.

 

(b) General Tax Indemnity. Lessee shall pay or reimburse Lessor, and indemnify,
defend and hold Lessor harmless from, on an after-tax basis, all taxes,
assessments, fees and other governmental charges paid or required to be paid by
Lessor or Lessee in any way arising out of or related to the Equipment or any
Lease before or during the Lease Term or after the Lease Term following an Event
of Default, including foreign, Federal, state, county and municipal fees, taxes
and assessments, and property, value-added, sales, use, gross receipts, excise,
stamp and documentary taxes, and all related penalties, fines, additions to tax
and interest charges (“Impositions”), excluding only Federal and state taxes
based on Lessor's net income unless such taxes are in lieu of any Imposition
Lessee would otherwise be required to pay hereunder. Lessee shall timely pay any
Imposition for which Lessee is primarily responsible under law and any other
Imposition not payable or not paid by Lessor, but Lessee shall have no
obligation to pay any Imposition being contested in good faith and by
appropriate legal proceedings, the nonpayment of which does not, in the opinion
of Lessor, result in a material risk of adverse effect on the title, property,
use, disposition or other rights of Lessor with respect to the Equipment. Upon
Lessor's request, Lessee shall furnish proof of its payment of any Imposition.

 

(c) Income Tax Indemnity. Lessor shall be treated for federal and state income
tax purposes as the owner of the Equipment and shall be entitled to take into
account certain Tax Benefits in computing its income tax liabilities in
connection with any Lease. If Lessor suffers a Tax Loss by reason of any act or
failure to act by Lessee, or Lessee’s breach of any representation, warranty or
agreement in any Lease then, upon Lessor's demand and at Lessor's option,
either: (i) all further Rent under the Lease, if any, shall be increased by an
amount, or (ii) Lessee shall pay Lessor a lump sum amount, which in either case
shall maintain the net economic after-tax yield, cash-flow and rate of return
Lessor originally anticipated, based on Lessor’s federal and state corporate
income tax rate in effect on the Acceptance Date of the applicable Schedule and
other assumptions originally used by Lessor in evaluating the transaction and
setting the Rent therefor and other terms thereof. Lessee shall also pay Lessor
on demand all interest, costs (including Attorneys’ Fees), penalties and
additions to tax associated with the Tax Loss. Lessor shall have no obligation
to contest any Tax Loss. All references to “Lessor” in this Section 7(c) shall
include (A) Lessor's successors and Assignees, and (B) each member of the
affiliated group of corporations, as defined in Section 1504(a) of the Code, of
which Lessor or such successor or Assignee is at any time a member. As used
herein: “Tax Benefits” means all items of income, deduction (including
depreciation consistent with Lessee's representation in the applicable
Schedule), credit, gain or loss relating to ownership of the Equipment as are
provided to owners of similar equipment under the Code and applicable state tax
laws in effect on the Acceptance Date of such Schedule; and “Tax Loss” means and
will be deemed to be suffered if Lessor loses, is delayed in claiming, is
required to recapture, is not allowed or may not claim all or any portion of any
Tax Benefits, provided, however, that Lessee shall be under no obligation to
make any payments with respect to a Tax Loss to the extent that it (1) is caused
by Lessor's failure to have sufficient taxable income to benefit from any Tax
Benefits, or (2) results from any disposition of Equipment by Lessor other than
a disposition of Equipment following an Event of Default.

 

2

 

 

8. Return. Upon any cancellation, termination or expiration of any Lease (after
the occurrence of an Event of Default or otherwise), Lessee shall, at its
expense, cause the Equipment to be prepared and adequately protected for
shipment by an authorized manufacturer’s representative and either surrender it
to Lessor in place or, if instructed by Lessor, ship the Equipment to Lessor,
freight and insurance pre-paid, to a place designated by Lessor within the 48
contiguous United States, in the condition required under Section 4 hereof and
under the applicable Schedule, able to be put into immediate service and to
perform at manufacturer's rated levels (if any), together with all related
manuals, documents and records, and, if applicable, reassembled by an authorized
manufacturer’s representative and immediately qualified for the manufacturer’s
(or its authorized servicing representative’s) then available service contract
or warranty. If requested by Lessor, Lessee shall, at its expense: (i) cause the
Equipment to qualify for all applicable licenses or permits necessary for its
operation and for its intended purpose, and to comply with all specifications
and requirements of applicable federal, state and local laws, regulations and
ordinances; (ii) provide safe, suitable storage, acceptable to Lessor, for the
Equipment for a period not to exceed 90 days from the date of return; and (iii)
cooperate with Lessor in attempting to remarket the Equipment, including display
and demonstration to prospective parties, and allowing Lessor to conduct a
private sale on Lessee's premises. If Lessee does not surrender or return any
item of Equipment to Lessor on the date or in the condition required under a
Lease, in addition to all other available rights and remedies, at Lessor's
election, such Equipment shall continue to be subject to all the terms and
conditions of the Lease, with Rent and other charges continuing to accrue and be
payable under the Lease with respect to such Equipment until it is so
surrendered or returned to Lessor, except that Rent shall accrue at 125% of the
last Rent allocable to such item of Equipment (as reasonably calculated by
Lessor) during the Lease Term, payable on demand.

 

9. Lessee Representations and Agreements. Lessee represents, warrants and agrees
that: (a) Lessee has had for the previous 5 years (except as previously
disclosed to Lessor in writing) the legal name and form of business organization
in the state described above; (b) Lessee’s chief executive office and notice
address, taxpayer identification number and any organizational identification
number is as described with its execution of this Agreement below; (c) Lessee
shall notify Lessor in writing at least 30 days before changing its legal name,
state of organization, chief executive office location or organizational
identification number; provided, however, that no additional notice is required
that such office and notice address shall change on or about December of 2015 or
January of 2016 to 3043 Townsgate Road, Westlake Village, California 91361; (d)
Lessee is duly organized and existing in good standing under the laws of the
state described above and all other jurisdictions where legally required in
order to carry on its business, shall maintain its good standing in all such
jurisdictions, and shall conduct its businesses and manage its properties (and
cause each of its Affiliates to conduct its businesses and manage its
properties) in compliance with all applicable laws, rules or regulations
binding, in any jurisdiction, on Lessee and its Affiliates including, without
limitation, all anti-money laundering laws and regulations; (e) the execution,
delivery and performance of this Agreement, each Lease and Related Agreement to
which it is a party has been duly authorized by Lessee, each of which are and
will be binding on and enforceable against Lessee in accordance with their
terms, and do not and will not contravene any other instrument or agreement
binding on Lessee; and (f) there is no pending litigation, tax or environmental
claim, proceeding, dispute or regulatory or enforcement action (and Lessee shall
promptly notify Lessor of any of the same that may hereafter arise) that may
adversely affect any Equipment or Lessee's financial condition or impair its
ability to perform its Obligations.

 

10. Title; Property; Additional Security. (a) Title; Personal Property. Each
Lease is and is intended to be a lease of personal property for all purposes.
Lessee does not acquire any right, title or interest in or to any Equipment,
except the right to use and possess the same under the terms of the applicable
Lease. Except as specifically provided in the applicable Schedule, Lessee has no
right or option to extend the Lease Term of a Lease or purchase any Equipment.
Lessee assigns all of its rights (but none of its obligations) to Lessor under
any purchase orders, invoices or other contracts of sale with respect to the
Equipment, and conveys whatever right, title and interest it may now or
hereafter have in any Equipment to Lessor. Lessor shall be the sole owner of
Equipment free and clear of all liens or encumbrances, other than Lessee’s
rights under the Lease. Lessee will not create or permit to exist any lien,
security interest, charge or encumbrance on any Equipment except those created
by Lessor. The Equipment shall remain personal property at all times,
notwithstanding the manner in which it may be affixed to realty. Lessee shall
obtain and record such instruments and take such steps as may be necessary to
(i) prevent any creditor, landlord, mortgagee or other entity (other than
Lessor) from having any lien, charge, security interest or encumbrance on any
Equipment, and (ii) ensure Lessor's right of access to and removal of Equipment
in accordance with the Lease.

 

(b) Additional Security. To secure the punctual payment and performance of
Lessee’s Obligations under each Lease and, as a separate grant of security, to
secure the payment and performance of all other Obligations owing to Lessor,
Lessee grants to Lessor a continuing security interest in the Collateral,
provided, however, that if there then exists no Event of Default, Lessor’s
security interest in Collateral subject to a Lease shall terminate upon the
payment and performance of all Obligations of Lessee under the applicable Lease.
Notwithstanding the grant of a security interest in any Collateral, Lessee shall
have no right to sell, lease, rent, dispose or surrender possession, use or
operation of any Equipment to any third parties without the prior written
consent of Lessor. The foregoing grant of a security interest shall not of
itself be a factor in determining whether any Lease creates a lease or security
interest in the Equipment under applicable provisions of the UCC.

 

11. Default. Each of the following (a “Default”) shall, with the giving of any
notice or passage of any time period specified, constitute an "Event of Default"
hereunder and under all Leases: (1) Lessee fails to pay any Rent or other amount
owing under any Lease within 10 days of its due date; (2) Lessee fails to
maintain insurance as required herein, or sells, leases, subleases, assigns,
conveys, or suffers to exist any lien, charge, security interest or encumbrance
on, any Equipment without Lessor's prior consent, or any Equipment is subjected
to levy, seizure or attachment; (3) Lessee fails to perform or comply with any
other covenant or obligation under any Lease or Related Agreement and, if
curable, such failure continues for 30 days after written notice thereof by
Lessor to Lessee; (4) any representation, warranty or other written statement
made to Lessor by Lessee in connection with this Agreement, any Lease, Related
Agreement or other Obligation, or by any Guarantor pursuant to any Guaranty
(including financial statements) proves to have been incorrect in any material
respect when made; (5) Lessee (w) enters into any merger or consolidation with,
or sells or transfers all or any substantial portion of its assets to, or enters
into any partnership or joint venture other than in the ordinary course of
business with, any entity, (x) dies (if a natural person), dissolves, liquidates
or ceases or suspends the conduct of business, or ceases to maintain its
existence, (y) if Lessee is a privately held entity, enters into or suffers any
transaction or series of transactions as a result of which Lessee is directly or
indirectly controlled by persons or entities not directly or indirectly
controlling Lessee as of the date hereof, or (z) if Lessee is a publicly held
entity, there shall be a change in the ownership of Lessee's stock or other
equivalent ownership interest such that Lessee is no longer subject to the
reporting requirements of, or no longer has a class of equity securities
registered under, the Securities Act of 1933 or the Securities Exchange Act of
1934; (6) Lessee undertakes any general assignment for the benefit of creditors
or commences any voluntary case or proceeding for relief under the federal
bankruptcy code, or any other law for the relief of debtors, or takes any action
to authorize or implement any of the foregoing; (7) the filing of any petition
or application against Lessee under any law for the relief of debtors, including
proceedings under the federal bankruptcy code, or for the subjection of property
of Lessee to the control of any court, receiver or agency for the benefit of
creditors if such petition or application is consented to by Lessee or is
otherwise not dismissed within 60 days from the date of filing; (8) any default
occurs and is continuing under any other lease, credit or other agreement or
instrument to which Lessee and Lessor or any Affiliate of Lessor are now or
hereafter party, which default (a) involves the failure to pay a matured
obligation, or (b) permits the acceleration of the maturity of obligations by
Lessor or any Affiliate of Lessor with respect to such lease, credit or other
agreement or instrument; (9) any default occurs and is continuing under any
other agreement or instrument to which Lessee is a party and under which there
is outstanding, owing or committed an aggregate amount greater than $1,000,000,
which default (a) involves the failure to pay a matured obligation, or
(b) permits the acceleration of the maturity of obligations by any other party
to or beneficiary with respect to such agreement or instrument; (10) any
attempted repudiation, breach or default of any Guaranty; or (11) the occurrence
of any event described in clauses (4) through (9) above with reference to any
Guarantor or any controlling shareholder, general partner or member of Lessee.
Lessee shall promptly notify Lessor in writing of any Default or Event of
Default.

 

3

 

 

12. Remedies. (a) Upon the occurrence of an Event of Default, Lessor may, in its
discretion, exercise any one or more of the following remedies with respect to
any or all Leases or Equipment: (1) cause Lessee to promptly discontinue use of
or disable any Equipment, or to assemble and return any Equipment or other
Collateral in accordance with the terms of the applicable Lease; (2) remedy such
Event of Default or proceed by court action, either at law or in equity, to
enforce performance of the applicable provisions of any Lease; (3) with or
without court order, enter upon the premises where Equipment is located and
repossess and remove the same, all without liability for damage to such premises
or by reason such entry or repossession, except for Lessor's gross negligence or
willful misconduct; (4) dispose of any Equipment in a public or private
transaction, or hold, use, operate or keep idle the Equipment, free and clear of
any rights or interests of Lessee therein; (5) recover direct, incidental,
consequential and other damages for the breach of any Lease, including the
payment of all Rent and other amounts payable thereunder (discounted at the
Discount Rate with respect to any accelerated future amounts), and all costs and
expenses incurred by Lessor in exercising its remedies or enforcing its rights
thereunder (including all Attorneys’ Fees); (6) by written notice to Lessee,
cancel any Lease and, as liquidated damages for the loss of Lessor's bargain and
not as a penalty, declare immediately due and payable an amount equal to the
Stipulated Loss Value applicable to such Leases which Lessee acknowledges to be
reasonable liquidated damages in light of the anticipated harm to Lessor that
might be caused by an Event of Default and the facts and circumstances existing
as of the Acceptance Date of each Lease; (7) without notice to Lessee, apply or
set-off against any Obligations all security deposits, advance payments,
proceeds of letters of credit, certificates of deposit (whether or not matured),
securities or other additional collateral held by Lessor or otherwise credited
by or due from Lessor to Lessee; or (8) pursue all other remedies provided under
the UCC or other applicable law. Upon the commencement of any voluntary case
under the federal bankruptcy code concerning the Lessee, the remedy provided in
clause (6) above shall be automatically exercised without the requirement of
prior written notice to Lessee or of any other act or declaration by Lessor, and
the liquidated damages described therein shall be immediately due and payable.
Lessee shall pay interest equal to the lesser of (a) 12% per annum, or (b) the
highest rate permitted by applicable law (“Default Rate”) on (i) any amount
other than Rent owing under any Lease and not paid when due, (ii) Rent not paid
within 30 days of its due date, and (iii) any amount required to be paid upon
cancellation of any Lease under this Section 12. Any payments received by Lessor
after an Event of Default, including proceeds of any disposition of Equipment,
shall be applied in the following order: (A) to all of Lessor's costs (including
Attorneys’ Fees), charges and expenses incurred in taking, removing, holding,
repairing and selling or leasing the Equipment or other Collateral or enforcing
the provisions hereof; (B) to the extent not previously paid by Lessee, to pay
Lessor for any damages then remaining unpaid hereunder; (C) to reimburse Lessee
for any sums previously paid by Lessee as damages hereunder; and (D) the
balance, if any, shall be retained by Lessor. For the avoidance of doubt, upon
Lessee’s payment of the Stipulated Loss Value provide for in this Section
12(a)(6) (if paid promptly upon demand and prior to exercise by Lessor of
remedies under Section 12(a)(3) or 12(a)(4) following and during the continuance
of any Event of Default hereunder), any Purchase Price provided for in the
Schedules, and any other amounts due and owing under the Leases, Lessee shall
have purchased any undisposed Equipment on an "AS IS, WHERE IS" quitclaim basis,
without representations or warranties of any kind, express or implied and shall
not be obligated to return such Equipment to Lessor pursuant to the provisions
of Sections 8 or 12 hereof.

 

(b) No remedy referred to in this Section 12 shall be exclusive, each shall be
cumulative (but not duplicative of recovery of any Obligation) and in addition
to any other remedy referred to above or otherwise available to Lessor at law or
in equity, and all such remedies shall survive the cancellation of any Lease.
Lessor’s exercise or partial exercise of, or failure to exercise, any remedy
shall not restrict Lessor from further exercise of that remedy or any other
available remedy. No extension of time for payment or performance of any
Obligation shall operate to release, discharge, modify, change or affect the
original liability of Lessee for any Obligations, either in whole or in part.
Lessor may proceed against any Collateral or Guarantor, or may proceed
contemporaneously or in the first instance against Lessee, in such order and at
such times following an Event of Default as Lessor determines in its sole
discretion. In any action to repossess any Equipment or other Collateral, Lessee
waives any bonds and any surety or security required by any applicable laws as
an incident to such repossession. Notices of Lessor's intention to accelerate,
acceleration, nonpayment, presentment, protest, dishonor, or any other notice
whatsoever (other than notices of Default specifically required of Lessor
pursuant to Section 11 above) are waived by Lessee and any Guarantor. Any notice
given by Lessor of any disposition of Collateral or other intended action of
Lessor which is given in accordance with this Agreement at least 5 business days
prior to such action, shall constitute fair and reasonable notice of such
action.

 

13. Assignment. Lessor and any Assignee may assign or transfer any of Lessor's
interests in any Lease or Equipment without notice to Lessee, subject, however,
to the rights of Lessee to use and possess or purchase the Equipment under such
Lease for so long as no Event of Default has occurred and is continuing. Lessee
agrees that: (i) the rights of any Assignee shall not be affected by any breach
or default of Lessor or any prior Assignee, and Lessee shall not assert any
defense, rights of set-off or counterclaim against any Assignee, nor hold or
attempt to hold such Assignee liable for any such breach or default; (ii) no
Assignee shall be required to assume any obligations of Lessor under any Lease
except the obligation of non-interference in Section 1 above, (iii) any Assignee
expressly assuming the obligations of Lessor shall thereupon be responsible for
Lessor's duties under the applicable Lease accruing after assignment and Lessor
shall be released from such duties, and (iv) Lessee shall execute and deliver
upon request such additional documents, instruments and assurances as Lessor
deems necessary in order to (y) acknowledge and confirm all of the terms and
conditions of any Lease and Lessor's or such Assignee’s rights with respect
thereto, and Lessee’s compliance with all of the terms and provisions thereof,
and (z) preserve, protect and perfect Lessor’s or Assignee’s right, title or
interest hereunder and in any Equipment, including, without limitation, such UCC
financing statements or amendments, control agreements, corporate or member
resolutions, votes, notices of assignment of interests, and confirmations of
Lessee’s obligations and representations and warranties with respect thereto as
of the dates requested. Lessor may disclose to any potential Assignee any
information regarding Lessee, any Guarantor and their Affiliates. Lessee shall
not assign, pledge, hypothecate or in any way dispose of any of its rights or
obligations under any Lease, or enter into any sublease of any Equipment,
without Lessor's prior written consent. Any purported assignment, pledge,
hypothecation, disposal or sublease by Lessee made without Lessor’s prior
written consent shall be null and void.

 



4

 

 

14. Financial and Other Data. (a) During any Lease Term, Lessee shall (i)
maintain books and records in accordance with generally accepted accounting
principles consistently applied (“GAAP”) and prudent business practice; (ii)
promptly provide Lessor, within 120 days after the close of each fiscal year,
and, upon Lessor's request, within 45 days of the end of each quarter of
Lessee's and any Guarantor’s fiscal year, a copy of financial statements for
Lessee and each Guarantor requested by Lessor, in each case prepared in
accordance with GAAP and (in the case of annual statements) audited by
independent certified public accountants and (in the case of quarterly
statements) certified by the chief financial officer of Lessee or Guarantor, as
applicable; provided, however, that for so long as Lessee or any such Guarantor
is legally and timely filing annual and quarterly financial reports on Forms
10-K and 10-Q with the Securities and Exchange Commission which are readily
available to the public, the filing of such reports shall satisfy the foregoing
financial statement reporting requirements for such entity; and (iii) furnish
Lessor all other financial information and reports and such other information as
Lessor may reasonably request concerning Lessee, any Guarantor and their
respective affairs, or the Equipment or its condition, location, use or
operation.

 

(b) Lessee represents and warrants that all information and financial statements
at any time furnished by or on behalf of Lessee or any Guarantor are accurate
and reasonably reflect as of their respective dates, results of operations and
the financial condition of Lessee, such Guarantor or other entity they purport
to cover. Credit and other information regarding Lessee, any Guarantor or their
Affiliates, any Lease or Equipment may be disclosed by Lessor to its Affiliates,
agents and potential Assignees, notwithstanding anything contained in any
agreement that may purport to limit or prohibit such disclosure.

 

15. Definitions

As used herein, the following terms shall have the meanings assigned or referred
to them below:

“Affiliate” means any entity controlling, controlled by or under common control
with the referent entity; “control” includes (i) the ownership of 25% or more of
the voting stock or other ownership interest of any entity and (ii) the status
of a general partner of a partnership or managing member of a limited liability
company.

“Assignee” means any assignee or transferee of all or any of Lessor’s right,
title and interest in any Lease or any Equipment.

”Code” means the Internal Revenue Code of 1986, as amended.

"Collateral" means and includes all of Lessee's right, title and interest in and
to all Equipment, together with: (i) all parts, attachments, accessories and
accessions to, substitutions and replacements for, each item of Equipment; (ii)
all accounts, chattel paper, and general intangibles arising from or related to
any sale, lease, rental or other disposition of any Equipment to third parties,
or otherwise resulting from the possession, use or operation of any Equipment by
third parties, including instruments, investment property, deposit accounts,
letter of credit rights, and supporting obligations arising thereunder or in
connection therewith; (iii) all insurance, warranty and other claims against
third parties with respect to any Equipment; (iv) all software and other
intellectual property rights used in connection therewith; (v) proceeds of all
of the foregoing, including insurance proceeds and any proceeds in the form of
goods, accounts, chattel paper, documents, instruments, general intangibles,
investment property, deposit accounts, letter of credit rights and supporting
obligations; and (vi) all books and records regarding the foregoing, in each
case, now existing or hereafter arising.

“Discount Rate” means the 1-year Treasury Constant Maturity rate as published in
the Selected Interest Rates table of the Federal Reserve statistical release
H.15(519) for the week ending immediately prior to the original Acceptance Date
of a Lease (or if such rate is no longer determined or published, a successor or
alternate rate selected by Lessor).

“Equipment” means the items, units and groups of personal property, licensed
materials and fixtures described in each Schedule, together with all
replacements, parts, additions, accessories and substitutions therefor; and
“item of Equipment” means a “commercial unit” as defined and described in
Article 2A of the UCC, and includes each functionally integrated and separately
marketable group or unit of Equipment.

“Guarantor” means any guarantor, surety, endorser, general partner or co-lessee
of Lessee, or other party liable in any capacity, or providing additional
collateral security for, the payment or performance of any Obligations of
Lessee.

“Guaranty” means any guaranty, surety instrument, security, indemnity,
“keep-well” agreement or other instrument or arrangement from or with any
Guarantor.

"Obligations" means and includes all obligations of Lessee owing to Lessor under
this Agreement, any Lease or Related Agreement, or of any Guarantor owing to
Lessor under any Guaranty, together with all other obligations, indebtedness and
liabilities of Lessee to Lessor under any other financings, leases, loans,
notes, progress payment agreements, guaranties or other agreements, of every
kind and description, now existing or hereafter arising, direct or indirect,
joint or several, absolute or contingent, whether for payment or performance,
regardless of how the same may arise or by what instrument, agreement or book
account they may be evidenced, including without limitation, any such
obligations, indebtedness and liabilities of Lessee to others which may be
obtained by Lessor through purchase, negotiation, discount, transfer, assignment
or otherwise.

“Related Agreement” means and includes any Guaranty and any approval letter or
progress payment, assignment, security or other agreement or addendum related to
this Agreement, any Lease or any Collateral to which Lessee or any Guarantor is
a party.

“Stipulated Loss Value” means, as of any particular date, the product obtained
by multiplying the “Lessor’s Cost” specified in the Schedule by the percentage
set forth in the “Schedule of Stipulated Loss Values” attached to the Schedule,
specified opposite the Rent installment number (or date) becoming due
immediately after the Casualty, Event of Default or other event requiring the
calculation of Stipulated Loss Value. If there is no Schedule of Stipulated Loss
Values attached to a Schedule, or if the Schedule of Stipulated Loss Values does
not otherwise cover a Rent installment number (or date), Stipulated Loss Value
on any Rent payment date shall equal the net present value of: (a) all unpaid
Rent for the remainder of the Lease Term, plus (b) the amount of any purchase
obligation, fixed price purchase option, or TRAC amount payment or, if there is
no such obligation, option or payment, then the fair market value of the
Equipment as of the end of the Lease Term, as estimated by Lessor in its sole
discretion, all discounted to present value at the Discount Rate.

“UCC” means the Uniform Commercial Code in effect in the state specified in
Section 16(f) of this Agreement.

“Vendor” means the manufacturer, distributor, supplier or other seller (whether
or not a merchant or dealer) of the Equipment and any sales representative or
agent thereof.

 

 



5

 

 

16. Miscellaneous. (a) At Lessor's request, Lessee shall execute, deliver, file
and record such financing statements and other documents as Lessor deems
necessary to protect Lessor's interest in the Equipment and to effectuate the
purposes of any Lease or Related Agreement, and Lessee authorizes, and
irrevocably appoints Lessor as its agent and attorney-in-fact, with right of
substitution and coupled with an interest, to (i) execute, deliver, file, and
record any such item, and to take such action for Lessee and in Lessee's name,
place and stead, (ii) make minor corrections to manifest errors in factual data
in any Schedule and any addenda, attachments, exhibits and riders thereto, and
(iii) after the occurrence of an Event of Default, enforce claims relating to
the Equipment against insurers, Vendors or other persons, and to make, adjust,
compromise, settle and receive payment under such claims; but without any
obligation to do so.

 

(b) Federal law requires all financial institutions to obtain, verify and record
information that identifies each entity that obtains a loan or other financial
accommodation. The first time Lessee requests a financial accommodation from
Lessor, the Lessor may ask for Lessee’s (or any Guarantor’s) legal name,
address, tax ID number and other identifying information. Lessee shall promptly
provide copies of business licenses or other documents evidencing the existence
and good standing of Lessee or any Guarantor requested by Lessor.

 

(c) Time is of the essence in the payment and performance of all of Lessee’s
Obligations under any Lease or Related Agreement. This Agreement, and each Lease
or Related Agreement may be executed in one or more counterparts, each of which
shall constitute one and the same agreement. All demands, notices, requests,
consents, waivers and other communications concerning this Agreement and any
Lease or Related Agreement shall be in writing and shall be deemed to have been
duly given when received, personally delivered or three business days after
being deposited in the mail, first class postage prepaid, or the business day
after delivery to an express carrier, charges prepaid, addressed to each party
at the address provided herein, or at such other address as may hereafter be
furnished in writing by such party to the other.

 

(d) Except as otherwise agreed between Lessee and Lessor in writing, Lessee
shall reimburse Lessor upon demand for costs and expenses incurred by Lessor in
connection with the execution and delivery of this Agreement, any Lease or
Related Agreement. Lessee shall reimburse Lessor on demand for all costs
(including Attorneys’ Fees) incurred by Lessor in connection with Lessee’s
exercise of any purchase or extension option under any Lease, or any amendment
or waiver of the terms of this Agreement or any Lease or Related Agreement
requested by Lessee.

 

(e) Any provisions of this Agreement or any Lease or Related Agreement which are
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such unenforceability without invalidating the remaining
provisions thereof, and any such unenforceability shall not render unenforceable
such provisions in any other jurisdiction. Any requirement for the execution and
delivery of any document, instrument or notice may be satisfied, in Lessor’s
discretion, by authentication as a record within the meaning of, and to the
extent permitted by, Article 9 of the UCC.

 

(f) THIS AGREEMENT AND ANY LEASE OR RELATED AGREEMENT, AND THE LEGAL RELATIONS
OF THE PARTIES THERETO, SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CHOICE OF
LAW PRINCIPLES; THE PARTIES CONSENT AND SUBMIT TO THE JURISDICTION OF THE STATE
AND FEDERAL COURTS OF SUCH STATE FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING THEREFROM, AND EXPRESSLY WAIVE ANY OBJECTIONS THAT IT MAY
HAVE TO THE VENUE OF SUCH COURTS. THE PARTIES EXPRESSLY WAIVE ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT THERETO. IN NO EVENT SHALL
LESSOR HAVE ANY LIABILITY TO LESSEE FOR INCIDENTAL, GENERAL, CONSEQUENTIAL,
PUNITIVE OR EXEMPLARY DAMAGES. Any cause of action by Lessee against Lessor
relating to this Agreement or any Lease or Related Agreement shall be brought
within one year after any such cause of action first arises, and Lessee hereby
waives the benefit of any longer period provided by statute.

 

(g) EACH LEASE, TOGETHER WITH THIS AGREEMENT AND ANY RELATED AGREEMENTS, (i)
CONSTITUTES THE FINAL AND ENTIRE AGREEMENT BETWEEN THE PARTIES SUPERSEDING ALL
CONFLICTING TERMS OR PROVISIONS OF ANY PRIOR PROPOSALS, APPROVAL LETTERS, TERM
SHEETS OR OTHER AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES, (ii) MAY NOT
BE CONTRADICTED BY EVIDENCE OF (y) ANY PRIOR WRITTEN OR ORAL AGREEMENTS OR
UNDERSTANDINGS, OR (z) ANY CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
UNDERSTANDINGS BETWEEN THE PARTIES; and (iii) MAY NOT BE AMENDED, NOR MAY ANY
RIGHTS THEREUNDER BE WAIVED, EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE
PARTY CHARGED WITH SUCH AMENDMENT OR WAIVER.

In Witness Whereof, Lessor and Lessee have executed this Agreement as of the
date first above written.

 

BANC OF AMERICA LEASING & CAPITAL, LLC
(Lessor)

Private National Mortgage Acceptance Company, LLC
(Lessee)    

By: /s/ Terri J. Preston

Print Name: Terri J. Preston

Title: Vice President

 

By: /s/ Pamela Marsh

Print Name: Pamela Marsh

Title: Executive Vice President, Treasurer

Taxpayer ID # : 80-00882793

Org. ID # (if any) _______________________

Chief Executive Office:

6101 Condor Dr.

Moorpark, CA 93021

 





6

